Appeal from an order of the Supreme Court, Monroe County (John J. Brunetti, A.J.), dated February 1, 2005. The order determined that defendant is a level three risk pursuant to the Sex Offender Registration Act.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Defendant appeals from an order determining that he is a level three risk under the Sex Offender Registration Act (Correction Law § 168 et seq.). We conclude that Supreme Court’s determination that defendant is a level three risk based upon the presumptive override factor that he had a prior felony conviction for a sex offense is supported by clear and convincing evidence (see People v Boan, 11 AD3d 956 [2004], lv denied 4 NY3d 702 [2004]). Contrary to the contention of defendant, the court did not shift the burden of proof to him with respect to the presumptive override factor. Rather, the court properly permitted defendant to argue that he had not been charged with a sex offense since his release from prison in 1998 (see Correction Law § 168-n [3]). We have reviewed defendant’s remaining contention and conclude that it is without merit. Present— Hurlbutt, J.P., Scudder, Gorski and Green, JJ.